       Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 1 of 41. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                          EASTERN DIVISION AT CLEVELAND

 MICHAEL F. ABFALL, individually, and             Case No.
 on behalf of all others similarly situated,
 34175 Detroit Road
 Avon, OH 44011-1962

                       Plaintiff,                 CLASS ACTION COMPLAINT FOR
                                                  DAMAGES
        v.
                                                  JURY DEMAND ENDORSED HEREON
 PHH MORTGAGE CORPORATION
 d.b.a. PHH MORTGAGE SERVICES,
 c/o Corporation Service Company
 50 West Broad Street, Suite 1330
 Columbus, OH 43215

                       Defendant.

       Plaintiff Michael F. Abfall, individually, and on behalf of all others similarly situated, by

and through counsel, brings this action against Defendant PHH Mortgage Corporation d.b.a. PHH

Mortgage Services, and states as follows for his Class Action Complaint:

                         PARTIES, JURISDICTION, AND VENUE

       1.     Plaintiff Michael F. Abfall (“Plaintiff” or “Abfall”) is a natural person residing in

Lorain County, Ohio.

       2.     Defendant PHH Mortgage Corporation d.b.a. PHH Mortgage Services

(“Defendant” or “PHH”) is a foreign corporation incorporated under the laws of the State of New

Jersey that maintains its headquarters and principal place of business at 1 Mortgage Way, Mount

Laurel, NJ 08054.

       3.     PHH does business in the state of Ohio and is licensed to do business in the state of

Ohio as a foreign corporation.




                                                                       Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 1
       Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 2 of 41. PageID #: 2




       4.       This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331,

as this action arises under the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq.

(“RESPA”) and the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692, et seq. (“FDCPA”)

       5.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 to hear the

state law claims brought under the Ohio Residential Mortgage Licensing Act (“RMLA”)—

codified at R.C. 1322.01, et seq.—and under common law for breach of contract.

       6.      Venue lies in this District pursuant to 28 U.S.C. § 1391(b), as a substantial part of

the events or omissions giving rise to the claims asserted herein occurred in this District.

                                   STATEMENT OF FACTS

                          Plaintiff’s and Late Fee Class Members’ Loans

       7.      PHH is the servicer of Plaintiff’s and Late Fee Class (defined infra) members’

notes, and mortgages on real property that secure those notes (collectively, the “loans”).

       8.      As a mortgage loan servicer, PHH—on behalf of the assignees, investors, and/or

owners to whom payments towards the loans are ultimately due—regularly attempts to secure

payments on customers’ mortgage loans, including Plaintiff’s and Late Fee Class members’ loans.

       9.      On information and belief, Plaintiff’s and Late Fee Class members’ loans contain

substantially similar language, as they were drafted using standardized templates, specifically, the

“Uniform Instruments” required by the Federal National Mortgage Association (“Fannie Mae”)

and the Federal Home Loan Mortgage Corporation (“Freddie Mac”) and otherwise commonly used

by lenders in the origination of mortgages.

       10.     When PHH acquired the servicing rights to Plaintiff’s loan and FDCPA Subclass

(defined infra) members’ loans, Plaintiff and FDCPA Subclass members were in default of their

obligations thereunder.



                                                                       Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 2
       Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 3 of 41. PageID #: 3




       11.     PHH is a “debt collector” as defined by 15 U.S.C. § 1692a(6), as it regularly

engages, or attempts to engage, in the collection of “debts”, and it regularly collects debts owed or

due, or asserted to be owed or due, to another for which the primary purpose is for personal, family,

or household use, including Plaintiff’s and Late Fee Class members’ loans.

       12.     PHH, is a mortgage servicer, as defined by R.C. 1322.01(AA), as it is an entity that

“for itself or on behalf of the holder of a mortgage loan, holds the servicing rights, records

mortgage payments on its books, or performs other functions to carry out the mortgage holder’s

obligations or rights under the mortgage agreement including, when applicable, the receipt of funds

from the mortgagor to be held in escrow for payment of real estate taxes and insurance premiums

and the distribution of such funds to the taxing authority and insurance company.”

       13.     PHH, as a mortgage servicer, is required to be registered with the Ohio Department

of Commerce, Division of Financial Institutions under R.C. 1322.

       14.     PHH is a registrant under R.C. 1322, as the Ohio Department of Commerce,

Division of Financial Institutions has issued it certificates of registration, License Nos.

RM.804016.000,         RM.804016.016-BR,           RM.804016.018-BR,           RM.804016.021-BR,

RM.804016.024-BR, and RM.804016.025-BR. R.C. 1322.01(GG).

       15.     Plaintiff and each member of the Ohio Late Fee Subclass and the Ohio Inquiry

Subclass (both defined infra) is a “buyer” as defined by R.C.1322.01(H), as each is an individual

whose loan is serviced by a mortgage servicer, PHH.

       16.     Pursuant to the terms of Plaintiff’s and Late Fee Class members’ loans, Plaintiff

and Late Fee Class members are (or were) required to make periodic, monthly installment

payments on their loans until the entire balance is paid in full. See, note for Plaintiff’s loan

(“Plaintiff’s Note”), ¶ 3, attached hereto as Exhibit 1; see also, a copy of Plaintiff’s mortgage



                                                                       Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 3
        Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 4 of 41. PageID #: 4




(“Plaintiff’s Mortgage”), attached as Exhibit 2, ¶ N. Plaintiff’s and Class members’ loans

specifically refer to these periodic installment payments as “monthly payments.” See, e.g.,

Plaintiff’s Note, ¶¶ 3, 6.

        17.     Plaintiff’s and Late Fee Class members’ loans further provide that if any “monthly

payment” is not paid within a certain number of days after it is due, Plaintiff and Class members

will be required to pay a “late charge.” See, Plaintiff’s Note, ¶ 6(A); see also, Plaintiff’s Mortgage,

¶ 1.

        18.     Pursuant to the terms of Plaintiff’s and Late Fee Class members’ loans, if Plaintiff

and Class members fail to timely make each required “monthly payment,” they will be in default

on their loans. See, Plaintiff’s Note, ¶ 6(B). Plaintiff’s and Late Fee Class members’ loans further

provide that if they are in default, the “Note Holder”—e.g., the current owner of the loan, or the

servicer of the loan (on behalf of the current owner of the loan)—may send them written notice

that if they do not pay the delinquent balance of their respective loans by a certain date, the Note

Holder may require them to immediately pay the full balance of their respective loans—i.e.,

Plaintiff’s and Late Fee Class members’ loans would be “accelerated.” See, Plaintiff’s Note, ¶

6(C); see also, Plaintiff’s Mortgage, ¶ 22.

        19.     Based on the plain terms of Plaintiff’s and Late Fee Class members’ loans, Plaintiff

and Late Fee Class members are (or were) no longer required to make “monthly payments” on

their loans after acceleration. Indeed, acceleration, by definition, requires a borrower to pay the

entire balance of a loan immediately, instead of in preset installment amounts made at regularly

scheduled and predetermined intervals. Compare, Plaintiff’s Note, ¶ 6(C) (describing Plaintiff’s

payment obligations after acceleration) with Plaintiff’s Note, ¶ 3 (describing Plaintiff’s “monthly

payment” obligations).



                                                                        Abfall v. PHH Mortgage Corp, etc.
                                                              Class Action Complaint for Damages: Page 4
       Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 5 of 41. PageID #: 5




       20.     As noted, supra, the terms of Plaintiff’s and Late Fee Class members’ loans

establish that the condition precedent to the imposition of “late charges” is the failure to comply

with their “monthly payment” obligations. See, Plaintiff’s Note, ¶ 6(A). However, after

acceleration, that condition precedent can no longer occur because Plaintiff’s and Late Fee Class

members’ obligation to make “monthly payments” ceases. Therefore, Plaintiff’s and Late Fee

Class members’ loans do not authorize the imposition of “late charges” after acceleration.

                            PHH’s Improper Imposition of Late Charges

       21.     At some point during the time relevant to this action, Plaintiff’s and Late Fee Class

members’ loans were each in default due to their failure to timely remit periodic “monthly

payments” on their loans. See, Plaintiff’s Note, ¶ 6(B).

       22.     In compliance with the terms of Plaintiff’s and Late Fee Class members’ loans, the

assignees, investors, owners and/or servicers of the loans, sent notices of default to Plaintiff and

Late Fee Class members stating that if Plaintiff and Late Fee Class members did not pay all

overdue amounts, they would require Plaintiff and Late Fee Class members to immediately pay

the full amount of unpaid principal and all the interest owed on such amount—i.e., Plaintiff’s and

Late Fee Class members’ loans would be “accelerated.” See, Plaintiff’s Note, ¶ 6(C).

       23.     After receiving the notices of default, Plaintiff and Late Fee Class members did not

remit further payments on their loans. As a result, the assignees, investors, owners and/or servicers

of the loans, accelerated Plaintiff’s and Class members’ loans. See, Plaintiff’s Note, ¶ 6(C).

       24.     For the reasons set forth supra, at the time Plaintiff’s and Late Fee Class members’

loans were accelerated, their obligation to remit timely periodic “monthly payments” on their loans

ceased, as they were instead required to immediately pay the entire balance of their loans. See,

Plaintiff’s Note, ¶ 6(C).



                                                                       Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 5
       Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 6 of 41. PageID #: 6




       25.     Since Plaintiff and Late Fee Class members no longer had the obligation to remit

timely periodic “monthly payments” on their loans, the condition precedent relative to the

imposition of “late charges”—i.e., the failure to timely remit “monthly payments”—did not, and

could not, exist.

       26.     Nevertheless, PHH—acting on its own behalf, and on behalf of the assignees,

investors, and/or owners of such loans—continued to impose “late charges” against Plaintiff and

Late Fee Class members (the “Improper Late Fees”). For the reasons stated above, these Improper

Late Fees were not authorized by the terms of the loans or otherwise by law.

       27.     PHH’s imposition of Improper Late Fees is part of a pattern and practice of

behavior.

                       The Harm to Plaintiff and Late Fee Class Members

       28.     PHH’s actions described hereon harmed Plaintiff and Late Fee Class members in

several ways, as specified infra.

       29.     PHH, acting on its own behalf or on behalf of the assignees, investors, and/or

owners of Plaintiff’s and Late Fee Class members’ loans, breached the terms of the loans by

imposing Improper Late Fees. PHH, acting on its own behalf or on behalf of the assignees,

investors, and/or owners of such loans, has asserted, and will continue to assert, that these Improper

Late Fees are amounts due and owing pursuant to the terms of Plaintiff’s and Late Fee Class

members’ loans, and that these debts are valid. As such, PHH has collected, and will continue to

collect (or attempt to collect) these Improper Late Fees through mortgage servicing, debt collection

activities, foreclosures (and deficiency judgments), claims in bankruptcy proceedings, etc.

       30.     Because of the claims for Improper Late Fees, some Late Fee Class members

reasonably believed that they were required to pay the Improper Late Fees, and, as a result, paid



                                                                        Abfall v. PHH Mortgage Corp, etc.
                                                              Class Action Complaint for Damages: Page 6
       Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 7 of 41. PageID #: 7




those Improper Late Fees (either directly or indirectly) as part of reinstatement, payoff refinancing

their loans, by accepting a loan modification, in foreclosure, or in bankruptcy proceedings. These

payments were made under the mistaken belief that the Improper Late Fees were, in fact, proper.

These payments were also paid under duress. Indeed, any reasonable borrower would feel

compelled to pay the Improper Late Fees when faced with a choice between (1) paying the

Improper Late Fees—a relatively small amount of money in comparison to the outstanding balance

of his/her loan—to reinstate his/her loan, or (2) permanently losing his/her home through

foreclosure.

                                    RESPA and Regulation X

       31.     Congress enacted RESPA, in part, to ensure “that consumers throughout the nation

are provided with greater and timelier information on the nature and costs of the settlement process

and are protected from unnecessarily high settlement charges caused by abusive practices that have

developed in some areas of the country.” 12 U.S.C. § 2601(a). Since “Congress intended RESPA

to serve consumer-protection purposes[,] RESPA’s provisions relating to loan servicing

procedures should be ‘construed liberally’ to serve the statute’s remedial purpose.” Medrano v.

Flagstar Bank, FSB, 704 F.3d 661, 665-666 (9th Cir. 2012) (citations omitted).

       32.     RESPA was amended through the Dodd-Frank Wall Street Reform and Consumer

Protection Act—Public Law No. 111-203, 124 Stat. 1376 (2010)—in part to add 12 U.S.C. §

2605(k) which imposed further obligations on servicers.

       33.     As amended, it is a violation of RESPA for a servicer to “fail to take timely action

to respond to a borrower’s requests to correct errors relating to allocation of payments, final

balances for purposes of paying off the loan, or avoiding foreclosure, or other standard servicer’s

duties.” 12 U.S.C. § 2605(k)(1)(C).



                                                                       Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 7
       Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 8 of 41. PageID #: 8




       34.     Further, RESPA, as amended, requires servicers to respond to inquiries from

borrowers seeking the identity and contact information of the owner or assignee of borrowers’

mortgage loans within ten (10) business days. 12 U.S.C. § 2605(k)(1)(D).

       35.     In January 2013, pursuant to the authority granted by the Dodd-Frank Wall Street

Reform and Consumer Protection Act—Public Law No. 111-203, 124 Stat. 1376 (2010)—the

Consumer Finance Protection Bureau (“CFPB”) issued a number of final rules concerning

mortgage markets in the United States—known as “Regulation X” and codified as 12 C.F.R. §

1024.1, et seq. Regulation X became effective on January 10, 2014.

       36.     Regulation X further expanded servicers’ obligations under RESPA because

RESPA, as amended, makes it unlawful for a servicer to “fail to comply with any other obligation

found by the Bureau of Consumer Financial Protection, by regulation, to be appropriate to carry

out the consumer protection purposes of this chapter.” 12 U.S.C. § 2605(k)(1)(E).

       37.     Regulation X also imposed requirements upon servicers in responding to two new

categories of correspondence from borrowers related to their mortgage loans; specifically,

Requests for Information (“RFIs”) and Notices of Error (“NOEs”). “The CFPB has made this

clear in its official interpretation of the regulations: ‘A qualified written request is just one form

that a written notice of error or information request may take. Thus, the error resolution and

information request requirements in §§ 1024.35 and 1024.36 apply as set forth in those sections

irrespective of whether the servicer receives a qualified written request.’ 12 C.F.R. § 1024, Supp.

I.” E.g., Messina v. Green Tree Servicing, LLC, 210 F.Supp.3d 992, 1007 (N.D. Ill. 2016).

       38.     Relative to RFIs, Regulation X provides that “a servicer shall comply with the

requirements of this section for any written request for information from a borrower that includes

the name of the borrower, information that enables the servicer to identify the borrower’s mortgage



                                                                        Abfall v. PHH Mortgage Corp, etc.
                                                              Class Action Complaint for Damages: Page 8
       Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 9 of 41. PageID #: 9




loan account, and states the information the borrower is requesting with respect to the borrower’s

mortgage loan.” 12 C.F.R. § 1024.36(a).

       39.     12 C.F.R. § 1024.36(d)(1) provides that a servicer must respond to an RFI by either

“[p]roviding the borrower with the requested information and contact information, including a

telephone number, for further assistance in writing” or “[c]onducting a reasonable search for the

requested information and providing the borrower with a written notification that states that the

servicer has determined that the requested information is not available to the servicer, provides the

basis for the servicer’s determination, and provides contact information, including a telephone

number, for further assistance.”

       40.     12 C.F.R. § 1024.36(d)(2)(i)(A) provides that a servicer must respond to an RFI

requesting the “identity of, and address or other relevant contact information for, the owner or

assignee of a mortgage loan” “not later than 10 days (excluding legal public holidays, Saturdays,

and Sundays)” after receipt.

       41.     The CFPB issued Official Interpretations to Regulation X, Supplement I to Part

1024 (the “Interpretations”). In relation to requests seeking the “identity of, and address or other

relevant contact information for, the owner or assignee of a mortgage loan”, the CFPB issued the

following interpretation expressly providing the requirements for a proper response:

               2. Owner or assignee of a mortgage loan.

                   i. When a loan is not held in a trust for which an appointed
                      trustee receives payments on behalf of the trust, a servicer
                      complies with § 1024.36(d) by responding to a request for
                      information regarding the owner or assignee of a mortgage
                      loan by identifying the person on whose behalf the servicer
                      receives payments from the borrower. A servicer is not the
                      owner or assignee for purposes of § 1024.36(d) if the
                      servicer holds title to the loan, or title is assigned to the
                      servicer, solely for the administrative convenience of the
                      servicer in servicing the mortgage loan obligation. The


                                                                       Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 9
Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 10 of 41. PageID #: 10




              Government National Mortgage Association is not the
              owner or assignee for purposes of such requests for
              information solely as a result of its role as the guarantor of
              the security in which the loan serves as the collateral.

          ii. When the loan is held in a trust for which an appointed
              trustee receives payments on behalf of the trust, a servicer
              complies with § 1024.36(d) by responding to a borrower's
              request for information regarding the owner, assignee, or
              trust of the mortgage loan with the following information, as
              applicable:

              A. For any request for information where the Federal
                 National Mortgage Association or the Federal Home
                 Loan Mortgage Corporation is not the owner of the loan
                 or the trustee of the securitization trust in which the loan
                 is held: The name of the trust, and the name, address,
                 and appropriate contact information for the trustee.
                 Assume, for example, a mortgage loan is owned by
                 Mortgage Loan Trust, Series ABC-1, for which XYZ
                 Trust Company is the trustee. The servicer complies with
                 § 1024.36(d) by identifying the owner as Mortgage Loan
                 Trust, Series ABC-1, and providing the name, address,
                 and appropriate contact information for XYZ Trust
                 Company as the trustee.

              B. If the request for information did not expressly request
                 the name or number of the trust or pool and the Federal
                 National Mortgage Association or the Federal Home
                 Loan Mortgage Corporation is the owner of the loan or
                 the trustee of the securitization trust in which the loan is
                 held: The name and contact information for the Federal
                 National Mortgage Association or the Federal Home
                 Loan Mortgage Corporation, as applicable, without also
                 providing the name of the trust.

              C. If the request for information did expressly request the
                 name or number of the trust or pool and the Federal
                 National Mortgage Association or the Federal Home
                 Loan Mortgage Corporation is the owner of the loan or
                 the trustee of the securitization trust in which the loan is
                 held: The name of the trust, and the name, address, and
                 appropriate contact information for the trustee, as in
                 comment 36(a)-2.ii.A above.

       Supplement I to Part 1024 (emphasis added).


                                                              Abfall v. PHH Mortgage Corp, etc.
                                                   Class Action Complaint for Damages: Page 10
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 11 of 41. PageID #: 11




        42.     Importantly, unlike “qualified written requests” submitted pursuant to 12 U.S.C. §

2605(e), RFIs do not need to relate directly to “servicing” to trigger the duties under Regulation

X. The CFPB specifically addressed the “servicing” issue in its commentary on 12 C.F.R. §

1024.36(f): “While the final rule does not require that servicers undertake the information request

procedures in § 1024.36(c) and (d) for oral submissions, it does not limit information requests to

those related to servicing.” 78 F.R. 10696, 10761 (emphasis added). Therefore, a servicer is

required to respond to “any written request for information,” and the scope of 12 C.F.R. §

1024.36(a) is not limited to “requests relating to servicing.” E.g., Pollack v. Seterus, Inc., Civil

Action No. 17-60475-Civ, 2017 U.S. Dist. LEXIS 202827, at *8-9 (S.D. Fla. Dec. 7, 2017); St.

Claire v. Ditech Fin. LLC, No. 1:17-CV-03370-AT-JFK, 2018 U.S. Dist. LEXIS 219661, at *11

(N.D. Ga. Sept. 21, 2018).

        43.     Relative to NOEs, Regulation X provides that “[a] servicer shall comply with the

requirements of this section for any written notice from the borrower that asserts an error and that

includes the name of the borrower, information that enables the servicer to identify the borrower’s

mortgage loan account, and the error the borrower believes has occurred.” 12 C.F.R. § 1024.35(a).

        44.     12 C.F.R. § 1024.35(e)(1) provides that a servicer must respond to an NOE by

either “[c]orrecting the error or errors identified by the borrower and providing the borrower with

a written notification of the correction, the effective date of the correction, and contact information,

including a phone number, for further assistance” or “[c]onducting a reasonable investigation and

providing the borrower with written notification that includes a statement that the servicer has

determined that no error occurred, a statement of the reason or reasons for this determination, a

statement of the borrower’s right to request documents relied upon by the servicer in reaching its




                                                                         Abfall v. PHH Mortgage Corp, etc.
                                                              Class Action Complaint for Damages: Page 11
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 12 of 41. PageID #: 12




determination, information regarding how the borrower can request such documents, and contact

information, including a phone number, for further assistance.”

                         Plaintiff’s and RESPA Class Members’ Loans

       45.      PHH is a mortgage “servicer” as that term is defined by 12 C.F.R. § 1024.2(b) and

12 U.S.C. § 2605(k). PHH is the current servicer of Plaintiff’s and RESPA Class (defined infra)

members’ loans.

       46.      Plaintiff’s and RESPA Class members’ loans are each a “federally related mortgage

loan” as defined by RESPA and Regulation X. 12 U.S.C. § 2602(1); 12 C.F.R. § 1024.2(b).

       47.      PHH is subject to the requirements of RESPA and Regulation X and does not

qualify for the exceptions for “small servicers”—as defined by 12 C.F.R. § 1026.41(e)(4)—or

“qualified lender[s]”—as defined by 12 C.F.R. § 617.7000.

       48.      At all times relevant, Plaintiff’s and RESPA Class members’ loans were owned or

held by securitized trusts (“Trusts”) which were the actual owners or assignees of their loans.

       49.      Plaintiff and RESPA Class members each submitted one or more requests—as

defined by 1024.36(a) and/or otherwise falling within the purview of 12 U.S.C. §§ 2605(k)(1)—

seeking the identity and contact information of the owner or assignee of their loans from PHH (the

“Inquiries”).

       50.      Plaintiff and RESPA Class members each submitted their Inquiries to PHH at the

address, email address, and/or facsimile number PHH designated for receipt of NOEs and RFIs,

pursuant to 12 C.F.R. § 1024.35(c) and 12 C.F.R. § 1024.36(d), respectively (the “Designated

Address”).




                                                                      Abfall v. PHH Mortgage Corp, etc.
                                                           Class Action Complaint for Damages: Page 12
          Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 13 of 41. PageID #: 13




           51.   As noted above, RESPA, Regulation X, and the Official Interpretations required

PHH to identify the owner of Plaintiff’s and RESPA Class members’ loans—i.e., the Trusts—by

name in response to the Inquiries.

           52.   However, PHH failed to properly and fully identify the owner of Plaintiff’s and

RESPA Class members’ loans—i.e., the Trusts—in response to the Inquiries as expressly required

by RESPA, Regulation X, and the Official Interpretations. Specifically, in response to each of the

Inquiries, PHH provided Plaintiff and RESPA Class members with the name and contact

information for the entity that acted as the “trustee” of the Trust but failed to identify the Trust

itself.

           53.   Therefore, PHH failed to provide adequate written responses to Plaintiff’s and

RESPA Class members’ Inquiries as required by 12 C.F.R. § 1024.36(d) and 12 U.S.C. §

2605(k)(1)(D).

           54.   As a result of PHH’s failure to comply with RESPA and Regulation X, Plaintiff

and RESPA Class members were each harmed because they incurred the expenses associated with

sending their Inquiries—such as their time, postage, etc.—but they did not receive the information

to which they were legally entitled under RESPA and Regulation X. Indeed, because PHH “failed

to do that which it was obligated to do [under RESPA]” the time and expense associated with

Plaintiff’s and RESPA Class members’ submission of the Inquiries to PHH “metamorphosed into

damages.” Marais v. Chase Home Fin., LLC, 24 F.Supp.3d 712, 728 (S.D. Ohio 2014); Justice v.

Ocwen Loan Servicing, 2015 WL 235738, at *19 (S.D. Ohio 2015); McMillen v. Resurgent Capital

Services, L.P., 2015 WL 5308236, at *10 (S.D. Ohio 2015); Dale v. Selene Fin. LP, 2016 WL

6024580, at *3 (N.D. Ohio 2016).




                                                                       Abfall v. PHH Mortgage Corp, etc.
                                                            Class Action Complaint for Damages: Page 13
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 14 of 41. PageID #: 14




        55.      Subsequently, Plaintiff and certain RESPA Class members—i.e., members of the

NOE Subclass (defined below)—sent NOEs to PHH concerning PHH’s insufficient responses to

their initial Inquiries.

        56.      Had PHH adequately responded to Plaintiff’s and NOE Subclass members’

Inquiries, Plaintiff and NOE Subclass members would not have needed to send NOEs regarding

PHH’s failure to comply with its obligations under RESPA and Regulation X. As such, Plaintiff

and NOE Subclass members were further harmed by PHH’s failure to adequately respond to their

Inquiries, as it required them to incur the expenses associated with sending these subsequent

NOEs—such as their time, postage, etc.

        57.      PHH’s practice of failing to provide substantive responses to Inquiries is part of a

sustained pattern and practice of noncompliance with RESPA and Regulation X. Indeed, PHH’s

response to Plaintiff’s Inquiry (defined infra) appears to be part of a form letter used for all

similarly situated borrowers. For example, Plaintiff’s counsel has received several of these

insufficient responses from PHH relative to other clients of Plaintiff’s counsel during the past

year. Specifically, Plaintiff’s counsel has received insufficient responses from PHH and sent NOEs

regarding the same to PHH for at least four (4) clients with mortgaged properties in the state of

Ohio and at least three (3) clients with mortgaged properties in the state of New Jersey.

        58.      Because many homeowners sending Inquiries are involved in defending against

foreclosure or are seeking information related to available loss mitigation options, this conduct is

extremely detrimental as it deprives these homeowners from having full knowledge of the entity

to whom their obligations are ultimately owed or the loss mitigation options to which they would

be eligible for review.




                                                                        Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 14
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 15 of 41. PageID #: 15




       59.     Plaintiff and RESPA Class members are asserting claims for relief against PHH for

breach of the duties owed to them, pursuant to 12 U.S.C. §§ 2605(k)(1) and 12 C.F.R. § 1024.36.

       60.     Plaintiff and RESPA Class members have a private right of action, pursuant to 12

U.S.C. § 2605(f), for the claimed breaches, and RESPA provides for remedies including actual

damages, costs, statutory damages, and attorneys’ fees.

                             FACTS RELEVANT TO PLAINTIFF

                                 As Related to the Late Fee Class

       61.     On July 29, 2005, Plaintiff entered a mortgage loan with non-party Ameriquest

Mortgage Company, which was secured by a mortgage on Plaintiff’s principal place of residence.

See, Plaintiff’s Note, ¶ 1; see generally, Plaintiff’s Mortgage. The terms of that loan were

subsequently modified via an agreement between Plaintiff and non-party American Home

Mortgage Servicing, Inc. See, Loan Modification Agreement and Security Retention Agreement

(the “2010 Modification”), attached as Exhibit 3.

       62.     PHH currently services Plaintiff’s loan on behalf of the assignee of Plaintiff’s loan,

non-party Deutsche Bank National Trust Company, as Trustee for Ameriquest Mortgage Securities

Inc., Asset-Backed Pass-Through Certificates, Series 2006-R9 (“Deutsche”), pursuant to a

contractual agreement between PHH and Deutsche.

       63.     Pursuant to the terms of Plaintiff’s loan, Plaintiff was required to make periodic,

“monthly payments” of principal and interest in the amount dictated by the step-rate payment

schedule in the 2010 Modification until the entire balance was paid in full. See, Plaintiff’s Note, ¶

3; see also, the 2010 Modification, ¶ 4. Each of Plaintiff’s “monthly payments” was due on the

first day of each month beginning on October 1, 2005. See, Plaintiff’s Note, ¶ 3(B).




                                                                       Abfall v. PHH Mortgage Corp, etc.
                                                            Class Action Complaint for Damages: Page 15
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 16 of 41. PageID #: 16




       64.     Plaintiff’s loan further provided that if any “monthly payment” was not paid within

15 days after becoming due, Plaintiff would be required to pay a “late charge” in the amount of

5.000% of the overdue “monthly payment” amount—that is, $39.56 as of October 1, 2017. See,

Plaintiff’s Note, ¶ 6(A); see also, the 2010 Modification, ¶ 4.

       65.     Pursuant to the terms of Plaintiff’s loan, if Plaintiff failed to timely make each

required “monthly payment,” Plaintiff would be in default on the loan. See, Plaintiff’s Note, ¶

6(B). Plaintiff’s loan further provided that if he were in default, the Note Holder may send Plaintiff

written notice that if he did not pay the delinquent balance by a certain date, his loan would be

accelerated. See, Plaintiff’s Note, ¶ 6(C); Plaintiff’s Mortgage, ¶ 22.

       66.     Plaintiff failed to make his “monthly payments” on his loan in January 2019 and

thereafter. As such, Plaintiff was in default on his loan beginning on January 1, 2019. See,

Plaintiff’s Note, ¶ 6(B) (stating that if Plaintiff “do[es] not pay the full amount of each monthly

payment on the date it is due, [Plaintiff] will be in default”).

       67.     The prior servicer of Plaintiff’s loan, Ocwen Loan Servicing, LLC (“Ocwen”)

subsequently sent Plaintiff correspondence dated February 27, 2019 stating that Plaintiff was in

default on his loan, and that he was required to pay the delinquent balance, plus “late charges,” by

a specified “Cure Date”—April 5, 2019 (the “Default Letter”). See, the Default Letter, attached as

Exhibit 4.

       68.     The Default Letter also stated that Plaintiff’s failure to pay the delinquent balance,

plus “late charges,” by the Cure Date may result in acceleration of Plaintiff’s loan and the

commencement of foreclosure proceedings. See, Exhibit 4.




                                                                         Abfall v. PHH Mortgage Corp, etc.
                                                              Class Action Complaint for Damages: Page 16
        Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 17 of 41. PageID #: 17




         69.    Plaintiff did not make any further payments on his loan after receiving the Default

Letter, and the assignee, investor, owner and/or servicer of Plaintiff’s loan accelerated Plaintiff’s

loan.

         70.    Servicing rights to Plaintiff’s loan transferred from Ocwen to PHH effective June

1, 2019. Plaintiff’s loan was in default at the time servicing rights transferred to PHH.

         71.    On or about November 12, 2019, the assignee of Plaintiff’s loan, Deutsche filed a

foreclosure action against Plaintiff in the Lorain Court of Common Pleas captioned Deutsche Bank

Nat’l Trust Co. v. Michael F. Abfall, et al., Case No. 19CV199815 (the “Foreclosure Action”).

         72.    Based on the plain terms of Plaintiff’s loan, Plaintiff was no longer required to

make “monthly payments” on his loan after it was accelerated. Compare Plaintiff's Note, ¶ 6(C)

(describing Plaintiff’s payment obligations after acceleration) with Plaintiff’s Note, ¶ 3 (describing

Plaintiff’s “monthly payment” obligations).

         73.    PHH obtained servicing rights to Plaintiff’s loan when Plaintiff was still in default,

meaning that Plaintiff had no obligation to make “monthly payments” under the terms of his loan.

Therefore, PHH—acting on behalf of Deutsche—had no right to collect “monthly payments” from

Plaintiff relative to his loan upon obtaining servicing rights to his loan.

         74.    As noted supra, Plaintiff’s loan only authorized the imposition of “late charges” in

the event that Plaintiff failed to make a required “monthly payment.” See, Plaintiff’s Note, ¶ 6(A).

Because Plaintiff’s obligation to make “monthly payments” on his loan ceased after it was

accelerated, PHH—acting on behalf of Deutsche—had no authority to impose “late charges”

against Plaintiff.

         75.    On October 14, 2020, PHH—acting on behalf of Deutsche—sent Plaintiff a “Loan

Payoff Statement” which contained a payoff amount for Plaintiff’s loan good through November



                                                                        Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 17
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 18 of 41. PageID #: 18




12, 2020 in the amount of $51,953.59, including $354.15 in “Unpaid Late Charges”. See,

Plaintiff’s Payoff Statement, attached as Exhibit 5.

        76.     On October 22, 2020, PHH provided an itemization of fees imposed against

Plaintiff and his loan (the “Fee Itemization”) through which PHH identified that in addition to late

fees totaling $235.47 that were transferred from the prior servicer, PHH imposed late fees, each in

the amount of $39.56 on September 16, 2019, August 17, 2020, and September 16, 2020. See, a

copy of the Fee Itemization, attached as Exhibit 6.

        77.     The $354.15 in “Unpaid Late Charges” in Plaintiff’s Payoff Statement contained

the three (3) late fees totaling $118.68 that PHH imposed after obtaining servicing rights to

Plaintiff’s loan.

        78.     Based on the plain terms of Plaintiff’s loan, since PHH obtained servicing rights to

Plaintiff’s loan when it was in default and it had remained in default as of PHH’s sending of

Plaintiff’s Payoff Statement, PHH had no authority to impose any of these late fees totaling

$118.68.

        79.     Plaintiff and Deutsche entered into a “LOAN MODIFICATION AGREEMENT”

effective January 1, 2021 (the “2021 Modification”). See, a copy of the executed Modification,

attached as Exhibit 7.

        80.     Per the terms of the 2021 Modification, “Unpaid Amounts” totaling $10,317.11

were capitalized onto the unpaid principal balance of Plaintiff’s loan with the modified principal

balance of the loan totaling $49,370.47. See, Exhibit 7.

        81.     PHH did not provide any explanation as to the breakdown of the amounts

comprising the “Unpaid Amounts.” See, Exhibit 7. However, as explained below, and on

information and belief, these “Unpaid Amounts” consisted, in part, of Improper Late Fees.



                                                                       Abfall v. PHH Mortgage Corp, etc.
                                                            Class Action Complaint for Damages: Page 18
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 19 of 41. PageID #: 19




       82.     PHH sent Plaintiff a periodic billing statement for the loan for the payment due

April 1, 2021 (the “Mortgage Statement”). See, a copy of the Mortgage Statement, attached as

Exhibit 8.

       83.     The Mortgage Statement identified the transactions posted to Plaintiff’s loan from

February 26, 2021 through March 9, 2021, which included the transactions for the onboarding of

the 2021 Modification. See, Exhibit 8.

       84.     As reflected on the Mortgage Statement (Exhibit 8), on March 8, 2021, a number

of transactions were posted to Plaintiff’s loan representing the onboarding of the 2021

Modification and reflecting the amounts capitalized onto the unpaid principal balance of the loan

through the 2021 Modification which specifically included $354.15 in “Fees & Shortages”, which

equals the amount claimed to be due and owing for “Unpaid Late Charges” in the Payoff

Statement, and which included the amount due and owing for three (3) Improper Late Fees.

       85.     In total, PHH imposed at least three (3) Improper Late Fees to Plaintiff’s loan and

capitalized each of these Improper Late Fees onto the modified principal balance of his loan upon

which he will incur and need to pay interest at a rate of 2.875%.

       86.     That is, not only has PHH effectively charged Plaintiff for $118.68 in Improper

Late Fees, but PHH has done so in such a manner to force Plaintiff to pay interest on the Improper

Late Fees.

       87.     Upon PHH’s onboarding of the 2021 Modification on or about March 8, 2021, the

default on Plaintiff’s loan was cured and the Foreclosure Action was dismissed on or about April

1, 2021.




                                                                      Abfall v. PHH Mortgage Corp, etc.
                                                           Class Action Complaint for Damages: Page 19
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 20 of 41. PageID #: 20




                                   As Related to the RESPA Class

        88.     Plaintiff’s loan is owned by or is otherwise a part of a mortgage-backed security

(i.e., a Trust) named Ameriquest Mortgage Securities Inc., Asset-Backed Pass-Through

Certificates, Series 2006-R9 (“Ameriquest”). Ameriquest is the Trust that is the actual owner or

investor of Plaintiff’s loan.

        89.     Plaintiff, through counsel, sent an Inquiry dated September 23, 2020 to PHH via

certified mail to the Designated Address (the “Abfall Inquiry”). See, the Abfall Inquiry, attached

as Exhibit 9. The Abfall Inquiry contained a request for the “identity, address, and other relevant

contact information about the owner or assignee of the loan” as contemplated by 12 U.S.C. §

2605(k)(1)(D) and 12 C.F.R. § 1024.36(d)(2)(i)(A).

        90.     On or about October 9, 2020, PHH sent a response (the “Abfall Inquiry Response”)

to Plaintiff’s counsel stating that the “investor details” relative to Plaintiff’s loan were:

                Deutsche Bank Ntl Trst Co
                1761 East St Andrew Place
                Santa Ana, CA 92705
                Phone: 714.2247.6000

        See, the Abfall Inquiry Response, attached as Exhibit 10.

        91.     The entity PHH identified as the owner or investor of Plaintiff’s loan—“Deutsche

Bank Ntl Trst Co”—is not the actual owner or investor of Plaintiff’s loan, but rather merely the

trustee that collects payment on behalf of the actual owner or investor—Ameriquest.

        92.     Accordingly, the Abfall Inquiry Response was insufficient to comply with 12

U.S.C. § 2605(k)(1)(D) and 12 C.F.R. § 1024.36(d), as it failed to identify the Trust on behalf of

which “Deutsche Bank Ntl Trst Co” collects payments as expressly required under the

Interpretations.




                                                                         Abfall v. PHH Mortgage Corp, etc.
                                                              Class Action Complaint for Damages: Page 20
       Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 21 of 41. PageID #: 21




        93.    Since Plaintiff did not receive the information requested through the Abfall Inquiry,

on November 24, 2020, Plaintiff, through counsel, sent an NOE to PHH via certified mail to the

Designated Address (the “Abfall NOE”). See, the Abfall NOE, attached as Exhibit11.

        94.    Plaintiff was harmed by PHH’s failure to respond to the Abfall Inquiry because he

incurred costs relative to sending the Abfall Inquiry—such as postage and attorneys’ fees—but did

not receive the information to which he was legally entitled pursuant to RESPA and Regulation

X. Indeed, as noted supra, when PHH “failed to do that which it was obligated to do [under

RESPA]” in response to the Abfall Inquiry, the time and expense associated with Plaintiff’s

submission of the Abfall Inquiry “metamorphosed into damages.” E.g., Marais, 24 F.Supp.3d at

728.

        95.    Had PHH properly responded to the Abfall Inquiry, Plaintiff would not have needed

to send the Abfall NOE to obtain the information to which he was legally entitled.

        96.    Plaintiff was therefore also harmed by PHH’s failure to respond to the Abfall

Inquiry because Plaintiff incurred costs relative to sending the Abfall NOE that he would not

otherwise have incurred—such as postage and attorneys’ fees—had PHH properly responded to

the Abfall Inquiry.

                               CLASS ACTION ALLEGATIONS

        97.    Late Fee Class Definition: Plaintiff brings this action pursuant to Fed. R. Civ. P.

23 on behalf of a class of similarly situated individuals and entities (the “Late Fee Class”), defined

as follows:

               All loan borrowers in United States, during the applicable statute of
               limitations period, (1) who have mortgage loans secured by
               residential real property, (2) whose mortgage loans did not provide
               for the imposition of late fees or charges after acceleration of their
               mortgage loans, (3) against whom late fees or charges were imposed
               or demanded after acceleration of their mortgage loans, and (4)


                                                                        Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 21
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 22 of 41. PageID #: 22




               whose mortgage loans were serviced by PHH at any point after their
               mortgage loans were accelerated.

               Excluded from the Late Fee Class are: (1) Defendant, Defendant’s
               agents, subsidiaries, parents, successors, predecessors, and any
               entity in which Defendant or their parents have a controlling
               interest, and those entities’ current and former employees, officers,
               and directors; (2) the Judge to whom this case is assigned and the
               Judge’s immediate family; (3) any person who executes and files a
               timely request for exclusion from the Late Fee Class; (4) any persons
               who have had their claims in this matter finally adjudicated and/or
               otherwise released; and (5) the legal representatives, successors and
               assigns of any such excluded person.

       98.     FDCPA Subclass Definition: Plaintiff also brings this action pursuant to Fed. R.

Civ. P. 23 on behalf of a subclass of similarly situated individuals and entities (“the FDCPA

Subclass”), defined as follows:

               All loan borrowers in United States, during the applicable statute of
               limitations period, (1) who have mortgage loans secured by
               residential real property to which PHH acquired servicing rights
               after the loans were in default, (2) whose mortgage loans did not
               provide for the imposition of late fees or charges after acceleration
               of their mortgage loans, (3) against whom late fees or charges were
               imposed or demanded after acceleration of their mortgage loans, and
               (4) whose mortgage loans were serviced by PHH at any point after
               their mortgage loans were accelerated.

               Excluded from the FDCPA Subclass are: (1) Defendant,
               Defendant’s agents, subsidiaries, parents, successors, predecessors,
               and any entity in which Defendant or their parents have a controlling
               interest, and those entities’ current and former employees, officers,
               and directors; (2) the Judge to whom this case is assigned and the
               Judge’s immediate family; (3) any person who executes and files a
               timely request for exclusion from the FDCPA Subclass; (4) any
               persons who have had their claims in this matter finally adjudicated
               and/or otherwise released; and (5) the legal representatives,
               successors and assigns of any such excluded person.

       99.     Ohio Late Fee Subclass Definition: Plaintiff also brings this action pursuant to

Fed. R. Civ. P. 23 on behalf of a subclass of similarly situated individuals and entities (“the Ohio

Late Fee Subclass”), defined as follows:


                                                                       Abfall v. PHH Mortgage Corp, etc.
                                                            Class Action Complaint for Damages: Page 22
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 23 of 41. PageID #: 23




               All loan borrowers in United States, during the applicable statute of
               limitations period, (1) who have mortgage loans secured by
               residential real property located in the State of Ohio, (2) whose
               mortgage loans did not provide for the imposition of late fees or
               charges after acceleration of their mortgage loans, (3) against whom
               late fees or charges were imposed or demanded after acceleration of
               their mortgage loans, and (4) whose mortgage loans were serviced
               by PHH at any point after their mortgage loans were accelerated.

               Excluded from the Ohio Late Fee Subclass are: (1) Defendant,
               Defendant’s agents, subsidiaries, parents, successors, predecessors,
               and any entity in which Defendant or their parents have a controlling
               interest, and those entities’ current and former employees, officers,
               and directors; (2) the Judge to whom this case is assigned and the
               Judge’s immediate family; (3) any person who executes and files a
               timely request for exclusion from the Ohio Late Fee Subclass; (4)
               any persons who have had their claims in this matter finally
               adjudicated and/or otherwise released; and (5) the legal
               representatives, successors and assigns of any such excluded person.

       100.    RESPA Class Definition: Plaintiff brings this action pursuant to Fed. R. Civ. P. 23

on behalf of a class of similarly situated individuals and entities (the “RESPA Class”), defined as

follows:

               All loan borrowers in the United States (1) who have loans for which
               a securitized trust or pool is the owner or investor, (2) whose loans
               are serviced by PHH, (3) who submitted to PHH an Inquiry seeking
               the information about the owner or assignee of their loans, and (4)
               to whom PHH did not identify the securitized trust or pool that was
               the owner of their loans in response to such Inquiry.

               Excluded from the RESPA Class are: (1) Defendant, Defendant’s
               agents, subsidiaries, parents, successors, predecessors, and any
               entity in which Defendant or its parents have a controlling interest,
               and those entities’ current and former employees, officers, and
               directors; (2) the Judge to whom this case is assigned and the
               Judge’s immediate family; (3) any person who executes and files a
               timely request for exclusion from the RESPA Class; (4) any persons
               who have had their claims in this matter finally adjudicated and/or
               otherwise released; (5) the legal representatives, successors and
               assigns of any such excluded person; and (6) any person whose
               Inquiry did not expressly request the name or number of the
               securitized trust or pool, and the Federal National Mortgage
               Association or the Federal Home Loan Mortgage Corporation was


                                                                      Abfall v. PHH Mortgage Corp, etc.
                                                           Class Action Complaint for Damages: Page 23
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 24 of 41. PageID #: 24




               the owner of the loan or the trustee of the securitization trust in
               which the loan was held.

       101.    NOE Subclass Definition: Plaintiff also brings this action pursuant to Fed. R. Civ.

P. 23 on behalf of a subclass of similarly situated individuals and entities (the “NOE Subclass”),

defined as follows:

               All loan borrowers in the United States (1) who have loans for which
               a securitized trust or pool is the owner or investor, (2) whose loans
               are serviced by PHH, (3) who submitted to PHH an Inquiry seeking
               the information about the owner or assignee of their loans, (4) to
               whom PHH did not identify the securitized trust or pool that was the
               owner of their loans in response to such Inquiry, and (5) who sent
               an NOE to PHH regarding PHH’s response to their Inquiry.

               Excluded from the NOE Subclass are: (1) Defendant, Defendant’s
               agents, subsidiaries, parents, successors, predecessors, and any
               entity in which Defendant or its parents have a controlling interest,
               and those entities’ current and former employees, officers, and
               directors; (2) the Judge to whom this case is assigned and the
               Judge’s immediate family; (3) any person who executes and files a
               timely request for exclusion from the NOE Subclass; (4) any persons
               who have had their claims in this matter finally adjudicated and/or
               otherwise released; (5) the legal representatives, successors and
               assigns of any such excluded person; and (6) any person whose
               Inquiry did not expressly request the name or number of the
               securitized trust or pool, and the Federal National Mortgage
               Association or the Federal Home Loan Mortgage Corporation was
               the owner of the loan or the trustee of the securitization trust in
               which the loan was held.

       102.    Ohio Inquiry Subclass Definition: Plaintiff also brings this action pursuant to Fed.

R. Civ. P. 23 on behalf of a subclass of similarly situated individuals and entities (the “Ohio Inquiry

Subclass”), defined as follows:

               All loan borrowers in United States, during the applicable statute of
               limitations period, (1) who have mortgage loans secured by
               residential real property located in the State of Ohio, (2) who have
               loans for which a securitized trust or pool is the owner or investor,
               (3) whose loans are serviced by PHH, (4) who submitted to PHH an
               Inquiry seeking the information about the owner or assignee of their
               loans, and (5) to whom PHH did not identify the securitized trust or
               pool that was the owner of their loans in response to such Inquiry.

                                                                        Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 24
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 25 of 41. PageID #: 25




               Excluded from the Ohio Inquiry Subclass are: (1) Defendant,
               Defendant’s agents, subsidiaries, parents, successors, predecessors,
               and any entity in which Defendant or its parents have a controlling
               interest, and those entities’ current and former employees, officers,
               and directors; (2) the Judge to whom this case is assigned and the
               Judge’s immediate family; (3) any person who executes and files a
               timely request for exclusion from the Ohio Inquiry Subclass; (4) any
               persons who have had their claims in this matter finally adjudicated
               and/or otherwise released; (5) the legal representatives, successors
               and assigns of any such excluded person; and (6) any person whose
               Inquiry did not expressly request the name or number of the
               securitized trust or pool, and the Federal National Mortgage
               Association or the Federal Home Loan Mortgage Corporation was
               the owner of the loan or the trustee of the securitization trust in
               which the loan was held.

       103.    Numerosity and Ascertainability: Upon information and belief, the Late Fee

Class and the RESPA Class (collectively, the “Classes”) are each comprised of more than forty

(40) members, such that the Classes are so numerous that joinder of all members is impractical.

This conclusion is reasonable because as of March 31, 2020, Ocwen, the parent company of PHH,

“serviced approximately $200 billion in unpaid principal balance (“UPB”) of forward residential

mortgages.” Moreover, due to the availability of mortgage-related assistance through the CARES

Act and similar programs arising out of the COVID-19 pandemic depending primarily upon the

owner or investor of borrowers’ individual loans, it is expected that a higher percentage of

borrowers than would be typical are seeking information as to the owner or investor of their loans

through their mortgage loan services. The exact number of members in the Classes is presently

unknown and can only be ascertained through discovery. Class members can easily be identified

through Defendant’s records or by other means.

       104.    Commonality and Predominance: There are questions of law and fact common

to the proposed Classes that predominate over any individual questions. As to the Late Fee Class,

simply put, Defendant imposed Improper Late Fees against Plaintiff and Late Fee Class members,

and Plaintiff and Late Fee Class members were harmed as a result. Similarly, all members of the

                                                                      Abfall v. PHH Mortgage Corp, etc.
                                                           Class Action Complaint for Damages: Page 25
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 26 of 41. PageID #: 26




RESPA Class have been subject to and affected by a uniform course of conduct; specifically, PHH

refusing or otherwise failing to provide a proper response to borrowers’ Inquiries by failing to

identify the securitized trust or pool that is the owner or investor of their loans. There are questions

of law and fact common to each of the proposed Classes that predominate over any individual

questions, including:

                a. Whether the terms of Plaintiff’s and Late Fee Class members’ loans permitted

                    PPH to impose late fees after their loans were accelerated;

                b. Whether the late fees imposed by PHH against Plaintiff and Late Fee Class

                    members were proper;

                c. Whether PHH’s imposition of Improper Late Fees amounted to a breach of

                    contract;

                d. Whether PHH’s imposition of Improper Late Fees violated the FDCPA;

                e. Whether PHH’s imposition of Improper Late Fees violated the RMLA;

                f. Whether PHH’s responses to Plaintiff’s and RESPA Class members’ Inquiries

                    failed to comply with the requirements of RESPA and Regulation X;

                g. Whether PHH’s failures to properly respond to Plaintiff’s and RESPA Class

                    members’ Inquiries were part of a sustained pattern and practice of

                    noncompliance with RESPA and Regulation X;

                h. Whether Plaintiff and members of the Classes suffered actual damages, and the

                    measure and amount of those damages; and,

                i. Whether Plaintiff and members of the Classes are entitled to recover statutory

                    damages and/or punitive damages, as well as their attorneys’ fees and costs

                    incurred in connection with this action.



                                                                          Abfall v. PHH Mortgage Corp, etc.
                                                               Class Action Complaint for Damages: Page 26
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 27 of 41. PageID #: 27




       105.    Typicality: Plaintiff’s claims are typical of the claims of the Classes and related

subclasses. On information and belief, Plaintiff’s and Late Fee Class members’ loans contain

substantially similar language, as they were drafted using standardized templates or uniform

instruments common to all loans and are intended or planned to be assigned to, or subsequently

owned by, government sponsored entities such as Fannie Mae or Freddie Mac, or contain

substantially similar language to such documents. As such, Plaintiff and Late Fee Class members

were subjected to and affected by a uniform course of conduct; specifically, Defendant’s

imposition of Improper Late Fees. Plaintiff and RESPA Class members were denied a substantive

response to which they were entitled because Defendant unlawfully failed to identify the owner of

Plaintiff’s and RESPA Class members’ loans—i.e., the Trusts—by name, and Plaintiff and RESPA

Class members incurred damages as a result.

       106.    Adequacy: Plaintiff will adequately represent the interests of the Classes and does

not have adverse interests to the Classes. Plaintiff’s counsel has extensive experience litigating

consumer class actions.

       107.    Superiority: A class action is the superior method for the quick and efficient

adjudication of this controversy. If individual members of the Classes prosecuted separate actions,

it may create a risk of inconsistent or varying judgments that would establish incompatible

standards of conduct. This is particularly true due to the fact that PHH has acted on grounds that

apply generally to the Classes, such that final injunctive and declaratory relief is appropriate

respecting the Classes as a whole. Moreover, given the relatively small amount of damages

available to Plaintiff and members of the Classes, adjudication on a classwide basis would provide

members of the Classes with a remedy that they may be unlikely to pursue individually.




                                                                      Abfall v. PHH Mortgage Corp, etc.
                                                           Class Action Complaint for Damages: Page 27
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 28 of 41. PageID #: 28




                                           COUNT I
                                    Declaratory Judgment
                                  (28 U.S.C. §§ 2201, et seq.)
                         (On behalf of Plaintiff and the Late Fee Class)
       108.     Plaintiff repeats and realleges paragraphs 1 through 107 with the same force and

effect as though fully set forth herein.

       109.     At all relevant times, there was in effect the Declaratory Judgment Act, 28 U.S.C.

§2201(a), which states, in relevant part:

                In a case of actual controversy within its jurisdiction…any court of
                the United States, upon the filing of an appropriate pleading, may
                declare the rights and other legal relations of any interested party
                seeking such declaration, whether or not further relief is or could be
                sought. Any such declaration shall have the force and effect of a
                final judgment or decree and shall be reviewable as such.

       110.     Plaintiff, individually, and on behalf of the Late Fee Class, seeks an order declaring

that Plaintiff’s and Late Fee Class members’ loans do not authorize the imposition of late fees after

acceleration.

       111.     The controversies presented in this case are definite and concrete and affect the

adverse legal interests of the parties. Plaintiff and Late Fee Class members contend that, pursuant

to the terms of their loans, Defendant is legally unable to impose late fees after acceleration. In

contrast, Defendant has repeatedly contended that it may legally impose Improper Late Fees.

Accordingly, this case will determine the legal scope of Defendant’s obligations to Plaintiff and

Late Fee Class members.

       112.     There is an actual controversy between the parties of sufficient immediacy and

reality to warrant the issuance of a declaratory judgment because Defendant has imposed, and will

continue to impose, Improper Late Fees. Defendant has sent Plaintiff and Late Fee Class members

payoff statements and monthly statements indicating its intent to collect these amounts and has



                                                                        Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 28
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 29 of 41. PageID #: 29




sought to collect these amounts through foreclosure proceedings, bankruptcy proceedings, and

through other methods. Notwithstanding Defendant’s attempt to collect these Improper Late Fees,

Plaintiff and members of the Late Fee Class assert that they have no legal obligation to pay them

because they are unauthorized pursuant to the terms of their loans.

       113.    If the Court were to deny Plaintiff’s and Late Fee Class members’ request for

declaratory relief, this controversy will continue to exist, as Defendant will continue to attempt to

collect Improper Late Fees—whether through reinstatement, refinancing, loan modifications,

foreclosure, during bankruptcy proceedings, etc.—and Plaintiff and Late Fee Class members will

continue to assert that these amounts are unauthorized pursuant to the terms of their loans. As such,

the resolution of this controversy is contingent upon the declaration requested herein, and because

Defendant refuses to fulfill its legal obligations to Plaintiff and the Late Fee Class.

       114.    Based on the foregoing facts, the Court should declare the rights and other legal

remedies pursuant to the terms of Plaintiff’s and Late Fee Class members’ loans.

                                           COUNT II
                                      Breach of Contract
                         (On behalf of Plaintiff and the Late Fee Class)

       115.    Plaintiff repeats and realleges paragraphs 1 through 107 with the same force and

effect as though fully set forth herein.

       116.    Plaintiff’s and Late Fee Class members’ loans are legally binding and enforceable

contracts with PHH.

       117.    Pursuant to the terms of Plaintiff’s and Late Fee Class members’ loans, PHH is not

authorized to impose late fees after acceleration of those loans.




                                                                        Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 29
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 30 of 41. PageID #: 30




       118.    In breach of its contractual obligations under the terms of Plaintiff’s and Late Fee

Class members’ loans, PHH imposed Improper Late Fees against Plaintiff and Late Fee Class

members.

       119.    Plaintiff and Late Fee Class members have been harmed by PHH’s breach, as they

have already paid, or will soon be required to pay, the Improper Late Fees in connection with

reinstatement, refinancing, loan modifications, foreclosure, during bankruptcy proceedings, etc.

                                         COUNT III
                     Violation of the FDCPA, 15 U.S.C. §§ 1692e and 1692f
                       (On behalf of Plaintiff and the FDCPA Subclass)

       120.    Plaintiff repeats and realleges paragraphs 1 through 107 with the same force and

effect as though fully set forth herein.

       121.    The FDCPA makes it an illegal, “unfair practice” for a debt collector to undertake

“the collection of any amount (including any interest, fee, charge, or expense incidental to the

principal obligation) unless such amount is expressly authorized by the agreement creating the

debt or permitted by law.” 15 U.S.C. § 1692f(1).

       122.    “The [FDCPA] is an extraordinarily broad statute and must be construed

accordingly” so it would be anomalous to conclude that “any amount” fails to encompass the

Improper Late Fees. See, Stratton v. Portfolio Recovery Assocs, LLC, 770 F.3d 443, 449 (6th Cir.

2014) (internal citations omitted).

       123.    The Improper Late Fees that PHH has imposed against and collected or attempted

to collect from Plaintiff and FDCPA Subclass members are not authorized by the terms of their

loans or otherwise by law.

       124.    As the Improper Late Fees imposed by PHH are not authorized by the contract or

any provision of law, their collection violates 15 U.S.C. § 1692f.



                                                                      Abfall v. PHH Mortgage Corp, etc.
                                                           Class Action Complaint for Damages: Page 30
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 31 of 41. PageID #: 31




        125.    The FDCPA makes it illegal for a debt collector to misrepresent “the character,

amount, or legal status of any debt.” 15 U.S.C. § 1692e(2).

        126.    By demanding the Improper Late Fees through periodic billing statements, payoff

statements, and other means, PHH has misrepresented the amounts due and owing in relation to

Plaintiff’s and the FDCPA Subclass members’ loans in violation of 15 U.S.C. § 1692f.

        127.    As a result of PHH’s actions, PHH is liable to Plaintiff and FDCPA Subclass

members for actual damages, statutory damages, costs, and attorneys’ fees. 15 U.S.C. § 1692k.

                                          COUNT IV
                         Violation of the RMLA, R.C. 1322.01, et seq.
                    (On behalf of Plaintiff and the Ohio Late Fee Subclass)

        128.    Plaintiff repeats and realleges paragraphs 1 through 107 with the same force and

effect as though fully set forth herein.

        129.    “No person ... shall act as a … mortgage servicer … without first having obtained

a certificate of registration from the superintendent of financial institutions for the principal office

and every branch office to be maintained by the person for the transaction of business as a …

mortgage servicer ... in this state.” R.C. 1322.07(A).

        130.    PHH, as a mortgage servicer, is required to be registered with the Ohio Department

of Commerce, Division of Financial Institutions under R.C. 1322.

        131.    PHH is a registrant under R.C. 1322, as the Ohio Department of Commerce,

Division of Financial Institutions has issued it certificates of registration, License Nos.

RM.804016.000,          RM.804016.016-BR,           RM.804016.018-BR,             RM.804016.021-BR,

RM.804016.024-BR, and RM.804016.025-BR. R.C. 1322.01(GG).

        132.    PHH’s conduct, in imposing and collecting the Improper Late Fees, is in violation

of R.C. 1322.40(C) as it is conduct that constitutes improper, fraudulent, or dishonest dealings.



                                                                         Abfall v. PHH Mortgage Corp, etc.
                                                              Class Action Complaint for Damages: Page 31
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 32 of 41. PageID #: 32




       133.    PHH’s conduct caused Plaintiff and Ohio Late Fee Subclass members to suffer

actual damages, as further described, supra.

       134.    As a result of PHH’s conduct, PHH is liable to Plaintiff and Ohio Late Fee Subclass

members for actual damages, as further described, supra, reasonable attorneys’ fees and costs

incurred in connection with this action, and punitive damages. R.C. 1322.52.

       135.    A registrant, licensee, or person required to be registered or licensed under R.C.

1322, et seq., is required to comply with all duties imposed by other statutes or common law and:

               (3) Act with reasonable skill, care, and diligence; [and]

               (4) Act in good faith and with fair dealing in any transaction,
                   practice, or course of business in connection with the brokering
                   or originating of any residential mortgage loan[.]

       R.C. 1322.45(A).

       136.    A registrant, licensee, or person required to be registered or licensed under R.C.

1322 cannot waive or modify its duties under R.C. 1322.45(A). R.C. 1322.45(C).

       137.    PHH’s conduct, in imposing and collecting the Improper Late Fees, is in violation

of R.C. 1322.45(A)(3)-(4).

       138.    As a result of PHH’s conduct, PHH is liable to Plaintiff and Ohio Late Fee Subclass

members for actual damages, as further described, supra, reasonable attorneys’ fees and costs

incurred in connection with this action, and punitive damages. R.C. 1322.45(D).

       139.    Moreover, pursuant to R.C. 1322.52(B)(1), Plaintiff, individually, and on behalf of

the Ohio Late Fee Subclass, seeks an order enjoining PHH from charging Improper Late Fees in

the future. Plaintiff’s request for injunctive relief is appropriate for the reasons set forth below.

       140.    Although no (reasonable) mortgagor plans on defaulting on a mortgage loan,

studies indicate that mortgagors who have previously defaulted on mortgage loans are at an



                                                                         Abfall v. PHH Mortgage Corp, etc.
                                                              Class Action Complaint for Damages: Page 32
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 33 of 41. PageID #: 33




increased risk of falling into default in the future. 1 This is particularly true relative to mortgagors

who have previously received loan modifications, as those mortgage loans are characterized by

“lower borrower credit scores, higher origination [loan-to-value ratios] and borrower [debt-to-

income ratios], and were much more likely to be adjustable rate mortgages than those mortgages

that” were not modified. 2

        141.    Plaintiff and members of the Ohio Late Fee Subclass fall into one or both of these

categories, as they all previously defaulted on their loans—which led to the imposition of Improper

Late Fees—and many received one or more loan modifications—such as Plaintiff, whose loan was

modified twice. See, 2010 Modification, Exhibit 3; 2021 Modification, Exhibit 7. Moreover,

although Plaintiff’s default was cured as a result of the 2021 Modification, many Ohio Late Fee

Subclass members may still be in default on their loans.

        142.    Accordingly, Plaintiff and members of the Ohio Late Fee Subclass are at a

substantially increased risk of defaulting on their loans in the future, or are currently in default on

their loans.

        143.    Plaintiff’s and Ohio Late Fee Subclass members’ loans are currently serviced by

PHH, and will continue to be serviced by PHH in the future.

        144.    As mortgagors relative to loans that will continued to be serviced by PHH, and who

are at a substantially increased risk of defaulting on their loans in the future, Plaintiff and Ohio

Late Fee Subclass members are at risk of being subjected to Improper Late Fees in the future.




1
  See, e.g., Ambrose, et al., The Hazard Rates of First and Second Default, available at:
https://realestate.wharton.upenn.edu/wp-content/uploads/2017/03/301.pdf.
2
  See, e.g., Federal Reserve Bank of New York, Second Chances: Subprime Mortgage Modification and
Re-Default, available at:
https://www.newyorkfed.org/medialibrary/media/research/staff_reports/sr417.pdf.

                                                                         Abfall v. PHH Mortgage Corp, etc.
                                                              Class Action Complaint for Damages: Page 33
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 34 of 41. PageID #: 34




       145.     Therefore, the Court should enter an order enjoining PHH from charging Improper

Late Fees.

                                             COUNT V
           (Violations of 12 U.S.C. §§ 2605(k)(1)(C) and (E), and 12 C.F.R. § 1024.36)
                (On behalf of Plaintiff, the RESPA Class, and the NOE Subclass)

       146.     Plaintiff repeats and realleges paragraphs 1 through 107 with the same force and

effect as though fully set forth herein.

       147.     Plaintiff and RESPA Class members submitted Inquiries to PHH at the Designated

Address.

       148.     Plaintiff’s and RESPA Class members’ Inquiries requested specific information

related to their loans, specifically, the identity and contact information of the owner or assignee of

their loans from PHH, as contemplated by, inter alia, 12 C.F.R. § 1024.36 and/or 12 U.S.C. §

2605(k)(1).

       149.     PHH failed to properly, or otherwise fully, identify the owner of Plaintiff’s and

RESPA Class members’ loans in response to the Inquiries as expressly required by RESPA,

Regulation X, and the Interpretations. Specifically, in response to each of the Inquiries, PHH

provided the name and contact information for the entity that acted as the “trustee” of the Trust

that was the actual owner or assignee of the loan, but failed to identify the Trust itself by name.

       150.     PHH failed to provide an adequate written response to Plaintiff’s and RESPA Class

members’ Inquiries within ten (10) business days of receipt at the Designated Address—as

required by 12 C.F.R. § 1024.36(d) and 12 U.S.C. § 2605(k)(1).

       151.     PHH’s failure to provide appropriate responses to Plaintiff’s and RESPA Class

members’ Inquiries within ten (10) business days of receipt constitutes a clear violation of the

requirements of 12 C.F.R. § 1024.36 and 12 U.S.C. § 2605(k)(1).



                                                                        Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 34
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 35 of 41. PageID #: 35




        152.    Plaintiff and RESPA Class members were harmed because they incurred the

expenses associated with sending Inquiries—such as their time, postage, etc.—but did not receive

the information or responses to which they were legally entitled, pursuant to RESPA and

Regulation X.

        153.    Plaintiff and NOE Subclass members were further harmed by PHH’s failure to

appropriately respond to the Inquiries because they each incurred costs relative to sending an NOE

that they would not otherwise have incurred—such as postage and attorneys’ fees—had PHH

properly responded to their Inquiries.

        154.    PHH is evading its legal obligations and has effectively stripped borrowers of their

right to submit Inquiries within and subject to the protective framework of RESPA, as PHH

engaged in a pattern and practice of behavior of providing incomplete, evasive, or inaccurate

information in response to such Inquiries.

        155.    PHH’s actions are in continuation of a pattern and practice of behavior in conscious

disregard of the Plaintiff’s and RESPA Class members’ rights.

        156.    As a result of PHH’s actions, PHH is liable to Plaintiff and RESPA Class members

for actual damages, statutory damages, costs, and attorneys’ fees. 12 U.S.C. §§ 2605(f)(2)-(3).

                                           COUNT VI
                         Violation of the RMLA, R.C. 1322.01, et seq.
                     (On behalf of Plaintiff and the Ohio Inquiry Subclass)

        157.    Plaintiff repeats and realleges paragraphs 1 through 107 with the same force and

effect as though fully set forth herein.

        158.    “No person ... shall act as a … mortgage servicer … without first having obtained

a certificate of registration from the superintendent of financial institutions for the principal office




                                                                         Abfall v. PHH Mortgage Corp, etc.
                                                              Class Action Complaint for Damages: Page 35
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 36 of 41. PageID #: 36




and every branch office to be maintained by the person for the transaction of business as a …

mortgage servicer ... in this state.” R.C. 1322.07(A).

        159.    PHH, as a mortgage servicer, is required to be registered with the Ohio Department

of Commerce, Division of Financial Institutions under R.C. 1322.

        160.    PHH is a registrant under R.C. 1322, as the Ohio Department of Commerce,

Division of Financial Institutions has issued it certificates of registration, License Nos.

RM.804016.000,          RM.804016.016-BR,            RM.804016.018-BR,            RM.804016.021-BR,

RM.804016.024-BR, and RM.804016.025-BR. R.C. 1322.01(GG).

        161.    R.C. 1322.40(B) prohibits all registrants under R.C. 1322 from making “omissions

of statements required by state or federal law,” including RESPA, Regulation X, and the

Interpretations.

        162.    R.C. 1322.45(A) requires all registrants under R.C. 1322 to comply with all “duties

imposed by other statutes or common law,” which necessarily includes those imposed by RESPA,

Regulation X, and the Interpretations. In addition, R.C. 1322.45(A)(2) requires all registrants

under R.C. 1322 to “follow reasonable and lawful instructions from [a] buyer.”

        163.    A registrant, licensee, or person required to be registered or licensed under R.C.

1322 cannot waive or modify its duties under R.C. 1322.45(A). R.C. 1322.45(C).

        164.    As set forth above, RESPA, Regulation X, and the Interpretations required PHH to

respond to borrower Inquires regarding the identity and contact information of the owner or

assignee of their loans by providing the borrower with the actual owner or assignee of the loan

(e.g., the name of the Trust itself, and not just the “trustee” of the Trust). E.g., 12 C.F.R. § 1024.36;

12 U.S.C. § 2605(k)(1). Since R.C. 1322.40(B) and R.C. 1322.45(A) incorporate the requirements




                                                                         Abfall v. PHH Mortgage Corp, etc.
                                                              Class Action Complaint for Damages: Page 36
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 37 of 41. PageID #: 37




of RESPA, Regulation X, and the Interpretations, PHH also had a duty, under Ohio law, to provide

this information in response to Plaintiff’s and Ohio Inquiry Subclass members’ Inquiries.

        165.   Plaintiff and Ohio Inquiry Subclass members submitted Inquiries to PHH at the

Designated Address.

        166.   Plaintiff’s and Ohio Inquiry Subclass members’ Inquiries requested specific

information related to their loans, specifically, the identity and contact information of the owner

or assignee of their loans from PHH, as contemplated by, inter alia, 12 C.F.R. § 1024.36 and/or

12 U.S.C. § 2605(k)(1). As such, Plaintiff and Ohio Inquiry Subclass members provided PHH

with “reasonable and lawful instructions” to identify the owner or assignee of their loans. R.C.

1322.45(A)(2).

        167.   PHH failed to properly, or otherwise fully, identify the owner of Plaintiff’s and

Ohio Inquiry Subclass members’ loans in response to the Inquiries as expressly required by

RESPA, Regulation X, and the Interpretations. Specifically, in response to each of the Inquiries,

PHH provided the name and contact information for the entity that acted as the “trustee” of the

Trust that was the actual owner or assignee of the loan, but failed to identify the Trust itself by

name.

        168.   PHH failed to provide an adequate written response to Plaintiff’s and Ohio Inquiry

Subclass members’ Inquiries within ten (10) business days of receipt at the Designated Address—

as required by 12 C.F.R. § 1024.36(d) and 12 U.S.C. § 2605(k)(1).

        169.   PHH’s failure to provide appropriate responses to Plaintiff’s and Ohio Inquiry

Subclass members’ Inquiries within ten (10) business days of receipt constitutes a clear violation

of the requirements of 12 C.F.R. § 1024.36 and 12 U.S.C. § 2605(k)(1). Since R.C. 1322.40(B)

and R.C. 1322.45(A) incorporate the requirements of RESPA, Regulation X, and the



                                                                      Abfall v. PHH Mortgage Corp, etc.
                                                           Class Action Complaint for Damages: Page 37
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 38 of 41. PageID #: 38




Interpretations, PHH’s failure to provide appropriate responses to Plaintiff’s and Ohio Inquiry

Subclass members’ Inquiries also violated R.C. 1322.40(B) and R.C. 1322.45(A). PHH also

violated R.C. 1322.45(A)(2) because it failed to “follow [the] reasonable and lawful instructions

from” Plaintiff and Ohio Inquiry Subclass members to identify the owner or assignee of their loans.

       170.    Plaintiff and Ohio Inquiry Subclass members were harmed because they incurred

the expenses associated with sending Inquiries—such as their time, postage, etc.—but did not

receive the information or responses to which they were legally entitled, pursuant to RESPA,

Regulation X, and, by extension, R.C. 1322.40(B) and R.C. 1322.45(A).

       171.    Plaintiff and some members of the Ohio Inquiry Subclass (i.e., Ohio Inquiry

Subclass members who are also NOE Subclass members) were further harmed by PHH’s failure

to appropriately respond to the Inquiries because they each incurred costs relative to sending an

NOE that they would not otherwise have incurred—such as postage and attorneys’ fees—had PHH

properly responded to their Inquiries.

       172.    PHH is evading its legal obligations and has effectively stripped borrowers of their

right to submit Inquiries within and subject to the protective framework of RESPA (and, by

extension, the RMLA), as PHH engaged in a pattern and practice of behavior of providing

incomplete, evasive, or inaccurate information in response to such Inquiries.

       173.    PHH’s actions are in continuation of a pattern and practice of behavior in conscious

disregard of the Plaintiff’s and Ohio Inquiry Subclass members’ rights.

       174.    As a result of PHH’s conduct, PHH is liable to Plaintiff and Ohio Inquiry Subclass

members for actual damages, as further described, supra, reasonable attorneys’ fees and costs

incurred in connection with this action, and punitive damages. R.C. 1322.45(D); R.C. 1322.52.




                                                                      Abfall v. PHH Mortgage Corp, etc.
                                                           Class Action Complaint for Damages: Page 38
         Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 39 of 41. PageID #: 39




          175.   Moreover, pursuant to R.C. 1322.52(B)(1), Plaintiff, individually, and on behalf of

the Ohio Inquiry Subclass, seeks injunctive relief requiring PHH to respond to future borrower

Inquiries by identifying the actual owner or assignee of the loan (e.g., the name of the Trust itself,

and not just the “trustee” of the Trust). Plaintiff’s request for injunctive relief is appropriate for

the reasons set forth below.

          176.   Plaintiff’s and Ohio Inquiry Subclass members’ loans are currently serviced by

PHH, and will continue to be serviced by PHH in the future.

          177.   In the future, Plaintiff and Ohio Inquiry Subclass members intend to submit

Inquiries to PHH regarding the identity and contact information of the owners or assignees of their

loans.

          178.   As described herein, PHH has, and will continue to, respond to borrower Inquiries

regarding the identity and contact information of the owner or assignee of a given loan by

providing the borrower with the name and contact information for the entity that acts as the

“trustee” of the Trust that is the actual owner or assignee of the loan, instead of identifying the

Trust itself by name.

          179.   Accordingly, in connection with the future Inquiries that they intend to submit to

PHH, Plaintiff and members of the Ohio Inquiry Subclass will not receive the information to which

they are entitled under RESPA (and, by extension, the RMLA), due to PHH’s pattern and practice

of behavior of providing incomplete, evasive, or inaccurate information in response to such

Inquiries.

          180.   Therefore, the Court should enter an injunctive order requiring PHH to respond to

future borrower Inquiries by identifying the actual owner or assignee of the loan (e.g., the name

of the Trust itself, and not just the “trustee” of the Trust).



                                                                            Abfall v. PHH Mortgage Corp, etc.
                                                                 Class Action Complaint for Damages: Page 39
      Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 40 of 41. PageID #: 40




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Michael F. Abfall, individually, and on behalf of all others

similarly situated, prays for an Order as follows:

       A. Finding that this action satisfies the prerequisites for maintenance as a class action and

           certifying the Late Fee Class, the FDCPA Subclass, the Ohio Late Fee Subclass, the

           RESPA Class, the Ohio Inquiry Subclass, and the NOE Subclass, each as defined,

           supra;

       B. Designating Plaintiff as representative of the Late Fee Class, the FDCPA Subclass, the

           Ohio Late Fee Subclass, the RESPA Class, the Ohio Inquiry Subclass, and the NOE

           Subclass, and his undersigned counsel as Class Counsel;

       C. Entering judgment in favor of Plaintiff, the Late Fee Class, the FDCPA Subclass, the

           Ohio Late Fee Subclass, the RESPA Class, the Ohio Inquiry Subclass, and the NOE

           Subclass and against Defendant;

       D. Awarding Plaintiff, the Late Fee Class, the FDCPA Subclass, the Ohio Late Fee

           Subclass, the RESPA Class, the Ohio Inquiry Subclass, and the NOE Subclass their

           actual damages;

       E. Awarding Plaintiff and the FDCPA Subclass their statutory damages as allowed under

           the FDCPA;

       F. Awarding Plaintiff, the Ohio Late Fee Subclass, and the Ohio Inquiry Subclass punitive

           damages as allowed under the RMLA;

       G. Awarding Plaintiff, the RESPA Class, and the NOE Subclass their statutory damages

           as allowed under RESPA;




                                                                      Abfall v. PHH Mortgage Corp, etc.
                                                           Class Action Complaint for Damages: Page 40
     Case: 1:21-cv-01048-DAP Doc #: 1 Filed: 05/19/21 41 of 41. PageID #: 41




      H. Granting injunctive relief enjoining Defendant from charging Improper Late Fees in

          the future, and requiring Defendant to respond to future borrower Inquiries by

          identifying the actual owner or assignee of the loan (e.g., the name of the Trust itself,

          and not just the “trustee” of the Trust);

      I. Awarding Plaintiff, the Late Fee Class, the FDCPA Subclass, the Ohio Late Fee

          Subclass, the RESPA Class, the Ohio Inquiry Subclass, and the NOE Subclass

          attorneys’ fees and costs, including interest thereon, as allowed or required by law; and

      J. Granting all such further and other relief as this Court deems just and appropriate.

                                        JURY DEMAND

      Plaintiff hereby requests a trial by jury on all issues so triable.




Dated: May 19, 2021                       Respectfully submitted,

                                          /s/ Marc E. Dann
                                          Marc E. Dann (Ohio Bar No. 0039425)
                                          Daniel M. Solar (Ohio Bar No. 0085632)
                                          Brian D. Flick (Ohio Bar No. 0081605)
                                          DANNLAW
                                          P.O. Box 6031040
                                          Cleveland, OH 44103
                                          Telephone: (216) 373-0539
                                          notices@dannlaw.com

                                          Thomas A. Zimmerman, Jr. (pro hac vice anticipated)
                                          tom@attorneyzim.com
                                          Matthew C. De Re (pro hac vice anticipated)
                                          matt@attorneyzim.com
                                          ZIMMERMAN LAW OFFICES, P.C.
                                          77 W. Washington Street, Suite 1220
                                          Chicago, Illinois 60602
                                          Telephone: (312) 440-0020

                                          Co-Counsel for Plaintiff Michael F. Abfall and the
                                          Putative Classes

                                                                        Abfall v. PHH Mortgage Corp, etc.
                                                             Class Action Complaint for Damages: Page 41
